MEMORANDUM**
Charles McManama appeals pro se the district court’s judgment dismissing, under *81028 U.S.C. § 1915(e)(2)(B)(ii), his civil rights action alleging that two district court judges violated his due process rights by revoking his in forma pauperis status upon a finding that McManama had filed his two prior actions in bad faith. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissal for failure to state a claim. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order). We affirm.
The district court did not abuse its discretion in dismissing McManama’s action because defendants are judicially immune. See Moore v. Brewster, 96 F.3d 1240, 1243^14 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.